

117 S1192 IS: Career Advancement for Direct Support Aid Workers Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1192IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. King introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend subtitle A of title XX of the Social Security Act to authorize direct support worker career advancement demonstration projects, and for other purposes.1.Short titleThis Act may be cited as the Career Advancement for Direct Support Aid Workers Act or the CADSAW Act.2.Direct support worker career advancement demonstration projects(a)In generalSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended—(1)by adding at the end the following new subsection:(e)Direct support worker career advancement demonstration projects(1)In generalThe Secretary, in consultation with the Secretary of Labor, shall award, from the amount appropriated under paragraph (4), grants to eligible entities to conduct demonstration projects that are designed to provide eligible individuals with opportunities for education, training, and career advancement as a personal or home care aide, home health aide, or nursing assistant.(2)DefinitionsIn this subsection:(A)Eligible entityThe term eligible entity has the meaning given such term in subsection (a).(B)Eligible individualThe term eligible individual means an individual— (i)whose income does not exceed 200 percent of the poverty line (as defined in section 2110(c)(5)) applicable to a family of the size involved; and(ii)who is employed as a personal or home care aide who—(I)has at least 30 percent patient volume (as estimated in accordance with a methodology established by the Secretary) attributable to individuals who are receiving medical assistance under title XIX; or(II)is employed by an agency that is a provider of personal or home care services that has at least 30 percent of the agency's patient volume (as so estimated) attributable to such individuals.(C)Personal or home care aideThe term personal or home care aide has the meaning given such term in subsection (b).(3)Requirements(A)Prioritization of projects that support rural areas, underserved areas, and women and Black and Latinx individualsThe Secretary shall ensure that not less than half of the demonstration projects supported by grants awarded under this subsection support— (i)eligible individuals in rural areas (as defined in section 2007(f)(5)); (ii)eligible individuals in underserved urban areas (including urban health professional shortage areas (as defined in section 332 of the Public Health Service Act); or(iii) eligible individuals who are women, who are Black or Latinx individuals, or who belong to other underserved and diverse populations such as Asian, Pacific Islander, Native American, or Alaska Native communities.(B)Amount of grantIn no case shall the Secretary award an eligible entity a grant to conduct a demonstration project under this subsection in an amount that exceeds $750,000 for each year that the entity conducts such project.(C)Reports(i)Interim reportsAn eligible entity awarded a grant to conduct a demonstration project under this subsection shall submit interim reports to the Secretary on the activities carried out under the project and a final report on such activities upon the conclusion of the entities' participation in the project. (ii)EvaluationThe Administrator of the Health Resources and Services Administration shall evaluate the demonstration projects conducted under this subsection. Such evaluation shall include identification of successful activities for creating opportunities for developing and sustaining, particularly with respect to low-income individuals and long-term workers, a health or human services professions workforce that has accessible opportunities for career advancement, that meets high standards for education, training, certification, and professional development, that provides increased wages and affordable benefits, including health care coverage, that are responsive to the workforce’s needs, and that is responsive to the needs of diverse racial and ethnic communities.(iii)Report to CongressNot later than 1 year after the demonstration projects conducted under this subsection conclude, the Secretary shall submit a final report to Congress on such demonstration projects that includes—(I)the result of the evaluation conducted under clause (ii); and(II)such recommendations for legislation or administrative actions as the Secretary deems appropriate.(iv)Additional reportNot later than 1 year after the demonstration projects conducted under this subsection conclude, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives and make publicly available, a report on the activities and results of such projects. Such report shall describe—(I)the number and geographic distribution of the grants awarded under this subsection;(II)the participation of underrepresented and economically disadvantaged participants in demonstration projects conducted under this subsection; and(III)recommendations for program revisions to achieve the desired program outcome.(4)AppropriationOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Secretary to carry out this subsection $5,000,000 for each of fiscal years 2022, 2023, and 2024..(b)Incentive payments for home health services furnished by home health aides who complete certain trainingSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:(x)Incentive payments for home health services furnished by home health aides who complete certain trainingIn the case of home health services furnished on or after October 1, 2022, by a home health aide who has successfully completed education or training under a Direct Support Worker Career Advancement demonstration project under section 2008(e), in addition to the amount of payment that would otherwise be made for such services under this part, there also shall be paid an amount equal to 25 percent of the payment amount for the service under this part..